Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 4 “the winding for each phase “lacks antecedent basis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-8 are  rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-77061  cited by applicant in view of JP 2017169251 cited by applicant  and Tada et al and Kano  .

JP 2017-77061 discloses  control apparatus for rotating machine that is applied to rotating machine system that includes a rotating electric machine that has a multiple phase winding , a fist inverter that is connected to direct current power supply and first end of wining for each phase , a second inverter  that tis connected to a second end of the winding or each phase, a high potential side connection line that connects a high potential side of fist inverter and high potential side of second inverter and low potential side connection line that connects a low potential side of first inverter and low potential side of second inverter ,  control apparatus comprising parameter acquiring unit that acquires  a parameter that has a correlation with fundamental current that flow to winding of each phase, see fig 1  and paragraphs 24-30, 31-33 , 52-53 , 5-60 64.   JP 2017-7061 lacks disclosing harmonic suppression and current associated with amplitude and phase of harmonic voltage, storage unit and temperature detector.  JP2017169251 discloses harmonic suppression, see paragraph 12-13.  Tada et al discloses storage unit in abstract. Kano discloses temperature detector in abstract.  It would have been obvious to one of ordinary skill in the art to combine the control apparatus of JP 2017-77061 with harmonic suppression of JP 2017169251 and storage of Tada et la and temperature of Kano for improved control. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846